REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed optical imaging lens specifically including as the distinguishing features in combination with the other limitations the claimed “object-side surface of the fourth lens element comprises a concave portion in a vicinity of a periphery of the fourth lens element the image-side surface of the fourth lens element comprises a concave portion in a vicinity of the optical axis; the object-side surface of the sixth lens element comprises a concave portion in a vicinity of the optical axis” and the prior art does not disclose the satisfying the inequalities set forth in claim 1. 
 	Regarding independent claim 8 (and its dependents), the prior art does not disclose the claimed optical imaging lens specifically including as the distinguishing features in combination with the other limitations the claimed “the object-side surface of the third lens element comprises a concave portion in a vicinity of a periphery of the third lens element and the image-side surface of the third lens element comprises a convex portion in a vicinity
of a periphery of the third lens element” and the prior art does not disclose satisfying the claimed inequalities set forth in claim 8.
	Regarding independent claim 15 (and its dependents), the prior art does not disclose the claimed optical imaging lens specifically satisfying the inequalities set forth in claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comments 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15821917, filed on 11/24/2017.
 	The drawings filed 9/25/2020 has been accepted by the examiner. 
 	Chang (20180196225) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872